         Case 1:18-cv-01784-MMS Document 13 Filed 02/20/19 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 18-1784C
                                   (Filed: February 20, 2019)

*************************************
ROBERT J. LABONTE,                  *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                             ORDER

        On February 19, 2019, the parties filed a joint status report in which they proposed that
the court set April 5, 2019 as the deadline for defendant to respond to plaintiff’s complaint. The
court adopts that proposed schedule; defendant is ordered to respond to plaintiff’s complaint by
no later than Friday, April 5, 2019.

       IT IS SO ORDERED.


                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Chief Judge
